DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s application filed 06/15/2021.
Application filed 06/15/2021.
Applicant’s PgPUB: 2021/0314400 A1
Claims:
Claims 1-22 are pending.
Claims 1, 6, 11 and 17 are independent.
IDS:
New IDS:
IDS filed 06/15/2021 has been considered.
Continuity/Priority Data:
This Application claims priority to Provisional Application No. 62/781,270 filed 12/18/2018.
This Application is a Continuation of International Application No. PCT/CN2019/084209 filed 04/25/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0037031 A1 to DeSantis et al. (“DeSantis”) in view of U.S. Patent Application Publication No. 2017/0295246 A1 to Georgiou et al. (“Georgiou”).
As to claim 1, DeSantis discloses:
a computer-implemented method comprising: 
creating, by a first data center, a first storage volume for an application that is being executed at a second data center, in response to receipt of a request from the second data center for storage volume replication, the first storage volume replicating a second storage created for the application at the second data center (¶0019 – DeSantis teaches for each stored volume copy, the BDS System Manager may initiate creation of at least one other new mirror copy of the volume on a different server block data storage system, such as by replicating an existing copy of the volume on another available server block data storage system that has an existing copy (e.g., by replicating the primary volume copy).); 
Georgiou discloses what DeSantis does not expressly disclose.
Georgiou discloses:
receiving, by the first data center, information identifying the application from the second data center (¶0018 - Georgiou teaches migrating the application to the specified data center includes identifying a shard with which the user is to be associated and moving the application and the application data, e.g., data associated with the user, to an app server that hosts the shard in the specified data center.); 
establishing, by the first data center, a mapping between the application and the first storage volume using the information identifying the application (¶0036 – Georgiou teaches use of a migration service component and/or the shard manager component that can store the assignment of the user to the shard in a shard-user mapping data structure in the storage system. After the migration service component chooses the specified shard, the shard manager component can obtain a server in the destination data center that hosts the specified shard, e.g., using the shard-server mapping. The migration service component can then migrate the application and the application data to the destination app server); and 
identifying, by the first data center, the first storage volume based on the mapping in response to execution of the application being moved from the second data center to the first data center (¶0036 – Georgiou teaches use of a migration service component and/or the shard manager component that can store the assignment of the user to the shard in a shard-user mapping data structure in the storage system. After the migration service component chooses the specified shard, the shard manager component can obtain a server in the destination data center that hosts the specified shard, e.g., using the shard-server mapping. The migration service component can then migrate the application and the application data to the destination app server).
DeSantis and Georgiou are analogous arts because they are from the same field of endeavor with respect to data migration and replication.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate data migration and replication functionality as discussed in Georgiou with data center replication functionality as discussed in DeSantis by adding the functionality of Georgiou to the system/method of DeSantis in order to provide a manner to migrate the application to an appropriate data center to improve latency or throughput (Georgiou, ¶0013).

As to claim 6, similar rejection as to claim 1.

As to claim 11, DeSantis discloses:
a computer-implemented method comprising: 
creating, by a first data center, a first storage volume for an application that is started at the first data center (¶0019 – DeSantis teaches for each stored volume copy, the BDS System Manager may initiate creation of at least one other new mirror copy of the volume on a different server block data storage system, such as by replicating an existing copy of the volume on another available server block data storage system that has an existing copy (e.g., by replicating the primary volume copy).); 
communicating, by the first data center after the first storage volume is created, with a second data center for creating a second storage volume for the application at the second data center, the second storage volume replicating the first storage volume (¶0019 – DeSantis teaches for each stored volume copy, the BDS System Manager may initiate creation of at least one other new mirror copy of the volume on a different server block data storage system, such as by replicating an existing copy of the volume on another available server block data storage system that has an existing copy (e.g., by replicating the primary volume copy). Examiner Note: the replication or mirroring can only occur after a target or destination is specified (i.e., after creation)); 
sending, by the first data center, information identifying the application to the second data center for the second data center to use for identifying the second storage volume for the application when execution of the application is moved from the first data center to the second data center (¶0018 - Georgiou teaches migrating the application to the specified data center includes identifying a shard with which the user is to be associated and moving the application and the application data, e.g., data associated with the user, to an app server that hosts the shard in the specified data center.); and 
establishing, by the first data center, a mapping between the application and the first storage volume using the information identifying the application (¶0036 – Georgiou teaches use of a migration service component and/or the shard manager component that can store the assignment of the user to the shard in a shard-user mapping data structure in the storage system. After the migration service component chooses the specified shard, the shard manager component can obtain a server in the destination data center that hosts the specified shard, e.g., using the shard-server mapping. The migration service component can then migrate the application and the application data to the destination app server).

As to claim 17, similar rejection as to claim 11.
	
Claims 2, 7, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0037031 A1 to DeSantis et al. (“DeSantis”) in view of U.S. Patent Application Publication No. 2017/0295246 A1 to Georgiou et al. (“Georgiou”) in further view of U.S. Patent Application Publication No. 2019/0020711 A1 to Alfieri et al. (“Alfieri”).
As to claim 2, DeSantis and Georgiou discloses:
method of claim 1, 
Alfieri discloses what DeSantis and Georgiou do not expressly disclose.
Alfieri discloses:
wherein the information identifying the application includes an application storage reference of the application, the application storage reference being used for identifying storage for the application (¶0048 – Alfieri teaches identifying virtual application associated with VMs).
DeSantis, Georgiou and Alfieri are analogous arts because they are from the same field of endeavor with respect to data migration and replication.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate application identification as discussed in Alfieri with data migration and replication functionality as discussed in Georgiou with data center replication functionality as discussed in DeSantis by adding the functionality of Alfieri to the system/method of DeSantis and Georgiou in order to identify VM applications on VM that are overutilized (Alfieri, ¶0048).

As to claim 7, similar rejection as to claim 2.

As to claim 12, DeSantis and Georgiou discloses:
method of claim 11,
Alfieri discloses what DeSantis and Georgiou do not expressly disclose.
Alfieri discloses:
wherein the information identifying the application comprises an application storage reference of the application, the application storage reference being used for identifying storage for the application (¶0048 – Alfieri teaches identifying virtual application associated with VMs).
The suggestion/motivation and obviousness rejection are the same as in claim 2.

As to claim 18, similar rejection as to claim 12.

Claims 3, 8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0037031 A1 to DeSantis et al. (“DeSantis”) in view of U.S. Patent Application Publication No. 2017/0295246 A1 to Georgiou et al. (“Georgiou”) in further view of U.S. Patent Application Publication No. 2014/0067759 A1 to Aguilera et al. (“Aguilera”).
As to claim 3, DeSantis and Georgiou discloses:
method of claim 1, 
Aguilera discloses what DeSantis and Georgiou do not expressly disclose.
Aguilera discloses:
further comprising: 
replicating, by the first data center, data or metadata associated with the application from the second data center to the first data center (¶0006, ¶0030, ¶0042 – Aguilera teaches replicating data across data centers when conducting various data operations including reading, writing, and modifying data.).
DeSantis, Georgiou and Aguilera are analogous arts because they are from the same field of endeavor with respect to data migration and replication.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate data center replication as discussed in Aguilera with data migration and replication functionality as discussed in Georgiou with data center replication functionality as discussed in DeSantis by adding the functionality of Aguilera to the system/method of DeSantis and Georgiou in order to replicate data from one data center to another (Aguilera, ¶0006).

As to claim 8, similar rejection as to claim 3.

As to claim 13, DeSantis and Georgiou discloses:
method of claim 11, 
Aguilera discloses what DeSantis and Georgiou do not expressly disclose.
Aguilera discloses:
further comprising: 
replicating, by the first data center, data or metadata associated with the application to the second data center (¶0006, ¶0030, ¶0042 – Aguilera teaches replicating data across data centers when conducting various data operations including reading, writing, and modifying data.).
The suggestion/motivation and obviousness rejection are the same as in claim 3.

As to claim 19, similar rejection as to claim 13.

Claims 4, 9, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0037031 A1 to DeSantis et al. (“DeSantis”) in view of U.S. Patent Application Publication No. 2017/0295246 A1 to Georgiou et al. (“Georgiou”) in further view of U.S. Patent Application Publication No. 2020/0034192 A1 to Kandula et al. (“Kandula”).
As to claim 4, DeSantis and Georgiou discloses:
method of claim 1, 
Kandula discloses what DeSantis and Georgiou do not expressly disclose.
Kandula discloses:
wherein the first data center and the second data center use different application orchestration systems (Fig. 1 of Kandula).
DeSantis, Georgiou and Kandula are analogous arts because they are from the same field of endeavor with respect to data migration and replication.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate orchestrator system as discussed in Kandula with data migration and replication functionality as discussed in Georgiou with data center replication functionality as discussed in DeSantis by adding the functionality of Kandula to the system/method of DeSantis and Georgiou in order to provide reception to a request to migrate an application running on a first compute node to a second compute node with a change in a version of the application, provide migration information to a cloud-based MaaS provider based on the request (Kandula, ¶0014).

As to claim 9, similar rejection as to claim 4.

As to claim 14, DeSantis and Georgiou discloses:
method of claim 11, 
wherein the first data center and the second data center use different application orchestration systems (Fig. 1 of Kandula).
The suggestion/motivation and obviousness rejection are the same as in claim 4.

As to claim 20, similar rejection as to claim 14.

Claims 5, 10, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0037031 A1 to DeSantis et al. (“DeSantis”) in view of U.S. Patent Application Publication No. 2017/0295246 A1 to Georgiou et al. (“Georgiou”) in further view of U.S. Patent Application Publication No. 2019/0188079 A1 to Kohli et al. (“Kohli”).
As to claim 5, DeSantis and Georgiou discloses:
method of claim 1, 
further comprising: 
Kohli discloses what DeSantis and Georgiou do not expressly disclose.
Kohli discloses:
locating, by the first data center, data associated with the application according to the mapping between the application and the first storage volume (¶0034, ¶0084 – Kohli teaches mappings between storage volumes and applications.).
DeSantis, Georgiou and Kohli are analogous arts because they are from the same field of endeavor with respect to data migration and replication.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate mappings storage and applications as discussed in Kohli with data migration and replication functionality as discussed in Georgiou with data center replication functionality as discussed in DeSantis by adding the functionality of Kohli to the system/method of DeSantis and Georgiou in order to map applications and storage volumes (Kohli, ¶0005).

As to claim 10, similar rejection as to claim 5.

As to claim 15, DeSantis and Georgiou discloses:
method of claim 11, 
Kohli discloses what DeSantis and Georgiou do not expressly disclose.
Kohli discloses:
further comprising: 
locating, by the first data center, data associated with the application according to the mapping between the application and the first storage volume (¶0034, ¶0084 – Kohli teaches mappings between storage volumes and applications.).
The suggestion/motivation and obviousness rejection are the same as in claim 5.

As to claim 21, similar rejection as to claim 15.

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0037031 A1 to DeSantis et al. (“DeSantis”) in view of U.S. Patent Application Publication No. 2017/0295246 A1 to Georgiou et al. (“Georgiou”) in further view of U.S. Patent Application Publication No. 2018/0267830 A1 to Rivera et al. (“Rivera”).
As to claim 16, DeSantis and Georgious discloses:
method of claim 11, 
Rivera discloses what DeSantis and Georgiou do not expressly disclose.
Rivera discloses:
wherein the first data center or the second data center is a hybrid cloud based data center (Fig.1, ¶0012 of Rivera).
DeSantis, Georgiou and Rivera are analogous arts because they are from the same field of endeavor with respect to data migration and replication.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate hybrid data centers storage and applications as discussed in Kohli with data migration and replication functionality as discussed in Georgiou with data center replication functionality as discussed in DeSantis by adding the functionality of Kohli to the system/method of DeSantis and Georgiou in order to demonstrate usage of a hybrid storage system.

As to claim 22, similar rejection as to claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR A ELFERVIG/           Primary Examiner, Art Unit 2445